Citation Nr: 0930041	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  04-15 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The Veteran had active service from December 1970 to August 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon, which essentially reopened the 
Veteran's claim of service connection for PTSD and denied 
this claim on the merits and also denied the Veteran's claim 
of service connection for hepatitis C.  

In November 2006, the Board reopened the Veteran's previously 
denied claim of service connection for PTSD and remanded this 
claim to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for additional development.  The Board also 
denied the Veteran's claim of service connection for 
hepatitis C.  Accordingly, an issue relating to hepatitis C 
is no longer before the Board.

Unfortunately, as will explained below, the appeal is 
REMANDED again to the RO/AMC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

In its November 2006 remand, the Board directed the RO to 
obtain the Veteran's service personnel records and send 
relevant records concerning his claimed in-service stressors, 
along with information gleaned from July 2002 and November 
2004 lay statements, to the Joint Services Records Research 
Center (JSRRC) and request that JSRRC attempt corroboration 
of the Veteran's claimed in-service stressors.  Specifically, 
the Board directed that the RO/AMC request that JSRRC attempt 
corroboration of the Veteran's allegations that a sailor 
aboard U.S.S. CONSTELLATION was killed on October 1, 1972, 
when he was sucked in to the intake of an A-7 fighter 
aircraft on the flight deck of this ship and that a flight 
crew the Veteran worked with in Attack Squadron 165 (VA-165) 
aboard U.S.S. CONSTELLATION was shot down by an enemy missile 
in December 1972 or January 1973.

A review of the claims file shows that the RO/AMC did not 
comply with the Board's November 2006 remand.  The RO 
obtained the Veteran's available service personnel records in 
February 2007.  When the RO sent a request for corroboration 
of the Veteran's claimed in-service stressors to JSRRC in 
October 2007, it correctly requested that JSRRC attempt 
corroboration of the Veteran's alleged in-service stressor 
that a sailor aboard U.S.S. CONSTELLATION was killed on 
October 1, 1972, when he was sucked in to the intake of an A-
7 fighter aircraft on the flight deck of this ship.  
Unfortunately, however, the RO/AMC also reported incorrectly 
to JSRRC the Veteran's other claimed in-service stressor that 
a flight crew he had worked with in Attack Squadron 165 (VA-
165) aboard U.S.S. CONSTELLATION was shot down by an enemy 
missile on December 1, 1971.  In fact, the Veteran has 
reported that this flight crew was shot down by an enemy 
missile in December 1972 or January 1973.

JSRRC responded in January 2008 that it had reviewed the 1971 
command history for Attack Squadron 165 (VA-165) aboard 
U.S.S. CONSTELLATION and indicated that a flight crew was 
shot down on the morning of December 30, 1971.  JSRRC did not 
provide any information, however, concerning the Veteran's 
other alleged in-service stressor that a sailor aboard 
U.S.S. CONSTELLATION was killed on October 1, 1972, when he 
was sucked in to the intake of an A-7 fighter aircraft on the 
flight deck of this ship.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand by the Board confers on the appellant, as a 
matter of law, the right to compliance with the remand 
orders.  It was error for the RO/AMC to re-certify this 
appeal to the Board in March 2009 without complying with the 
November 2006 remand instructions.  Given this error, another 
remand is required.

Accordingly, the case is REMANDED for the following action:

1. As requested in the Board's November 
2006 remand, forward the lay statements 
dated in July 2002 and November 2004, as 
well as relevant portions of the Veteran's 
available service personnel records, to 
the U.S. Army & Joint Services Records 
Research Center (JSRRC).  Request that 
JSRRC attempt corroboration of the 
Veteran's allegation that a sailor aboard 
U.S.S. CONSTELLATION was killed on 
October 1, 1972, when he was sucked in to 
the intake of an A-7 fighter aircraft on 
the flight deck of this ship.  Request 
that JSRRC also attempt corroboration of 
the Veteran's allegation that a flight 
crew he worked with in Attack Squadron 165 
(VA-165) aboard U.S.S. CONSTELLATION was 
shot down by an enemy missile in December 
1972 or January 1973.  A copy of the 
request(s) to JSRRC, and any reply, should 
be included in the claims file.

2.  Thereafter, if, and only if, one of 
the Veteran's alleged in-service stressors 
is corroborated by JSRRC, schedule the 
Veteran for a VA psychiatric examination 
for the purpose of ascertaining whether 
his claimed PTSD, if diagnosed, is related 
to active service.  The claims folder must 
be made available to the examiner for 
review.  The examiner should provide an 
opinion as to whether the Veteran's 
symptomatology meets the criteria for a 
diagnosis of PTSD.  The stressor 
supporting the diagnosis must be 
identified by the examiner.

3.  Thereafter, readjudicate the claim of 
service connection for PTSD.  If the 
benefits sought on appeal remain denied, 
the appellant and his service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

